Name: Council Regulation (EC) No 2028/97 of 13 October 1997 determining the share of grain to be provided by the Community under the Food Aid Convention 1995
 Type: Regulation
 Subject Matter: production;  cooperation policy;  international affairs;  plant product;  economic geography
 Date Published: nan

 17 . 10 . 97L 285/4 IEN Official Journal of the European Communities COUNCIL REGULATION (EC) No 2028/97 of 13 October 1997 determining the share of grain to be provided by the Community under the Food Aid Convention 1995 the Member States as regards the supply of cereals aid under the Food Aid Convention and shall ensure that the total contribution by the Community and its Member States is at least as high as the quantities provided for in the said Convention , HAS ADOPTED THIS REGULATION: THE COUNCIL OF THE EUROPEAN UNION, Having regard to the Treaty establishing the European Community, Having regard to Council Regulation (EC) No 1292/96 of 27 June 1996 on food-aid policy and food-aid manage ­ ment and special operations in support of food security ('), and in particular Article 21 thereof, Having regard to the proposal from the Commission (2), Having regard to the opinion of the European Par ­ liament f), Whereas the Food Aid Convention 1995, which is concluded for a period of three years, has applied provi ­ sionally in the Community since 1 July 1995; whereas Regulation (EC) No 1292/96 did not enter into force until 8 July 1996; Whereas Article 21 ( 1 ) of Regulation (EC) No 1292/96 provides that the Council shall determine the Community share of the overall amount of cereals aid to be con ­ tributed by both the Community and the Member States as laid down in the Food Aid Convention ; Whereas Article 21 (2) provides that the Commission shall coordinate the operations of the Community and Article 1 Of the 1 755 000 tonnes of grain constituting the minimum annual contribution to be made by the Community and its Member States under the Food Aid Convention 1995, the Community's share shall be 983 800 tonnes for the period 1 July 1995 to 30 June 1998 . Article 2 This Regulation shall enter into force on the third day following that of its publication in the Official Journal of the European Communities. This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Luxembourg, 13 October 1997. For the Council The President J.-C. JUNCKER (') OJ L 166, 5 . 7 . 1996, p . 1 . (2) OJ C 112, 10 . 4 . 1997, p. 13 . (3 OJ C 167, 2. 6. 1997.